Case 21-00187-JMM         Doc 15      Filed 05/22/21 Entered 05/22/21 17:29:40               Desc Main
                                     Document      Page 1 of 3



Timothy R. Kurtz, ISB No. 8774
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 956
Boise, ID 83701
Telephone (208) 287-8125
Facsimile (208) 287-8130


                           UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO

In Re:
                                                       Case No. 21-00187-JMM
Sine, Kirt Moellendorf                                 Chapter 7
Sine, Tonia Joann
                                                       TRUSTEE’S OBJECTION TO
                       Debtors.                        EXEMPTION


NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
FOR A HEARING

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within 14 days of the date of service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice or
hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE NAMED COURT, THE DEBTORS AND DEBTORS’ ATTORNEY:

                                               NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by the debtor(s) in this proceeding:

                 Asset                             Specific Law                Value of Exemption
         4061 E. Arch Drive                         § 55-1003                     $175,000.00
         Meridian, ID. 83646


TRUSTEE’S OBJECTION TO EXEMPTION - 1
Case 21-00187-JMM        Doc 15     Filed 05/22/21 Entered 05/22/21 17:29:40            Desc Main
                                   Document      Page 2 of 3



        YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
objection is filed in duplicate within fourteen (14) days from the date this objection is mailed.
File the original (1) with the U.S. Bankruptcy Court, 550 W. Fort St., Boise, ID 83724; and (2) a
copy with the Trustee. A written response to the Trustee’s objection must be set for hearing and
notice thereof mailed to parties in interest.

                                          OBJECTION

       Trustee objects to the Debtors’ claim of exemption in the above-listed property, as the
property may not by covered, in whole or in part, by the exemption statute listed.

       One of the Debtors, Tonia Joann Sine, is purportedly a co-owner of the real property
located at 4061 E. Arch Dr., Meridian, Idaho 83646 (the “Property”). She co-owns the Property
with her father, who is not living on the Property. Debtor is claiming the full exemption of
$175,000.00, pursuant to Idaho Code § 55-1003, however, it is not clear to the Trustee whether
the Debtor is entitled to the full exemption if she only owns half of the Property. Therefore, the
Trustee is objecting to the exemption.

         Furthermore, the Property in this case is believed to be valued at around $570,000.00,
pursuant to Trustee’s realtor’s estimate. There is purportedly a lien on the Property in the
amount of $327,412. If the Debtor is entitled to the full exemption which Trustee is objecting to,
then it is unclear how proceeds of the sale of the Property would be applied if Trustee was to sell
the Property. For example, if the Debtor is entitled to the full exemption and the Property is sold
for $570,000.00, then the lien would be paid off in the amount of $327,412.00, leaving a
remainder of $242,588.00. Is the full exemption of $175,000.00 then deducted from the
remainder and the proceeds apportioned to the joint owners, after real estate fees and closing
costs?

         Trustee has done due diligence to research the issues presented in this Objection. There
is a dearth of case law on this subject. Therefore, Trustee is objecting to the exemption so that
the Court may address these issues and so that Trustee timely preserves the objection for the
estate.


Date: May 22, 2021                                   /s/ Timothy R. Kurtz
                                                     Chapter 7 Bankruptcy Trustee




TRUSTEE’S OBJECTION TO EXEMPTION - 2
Case 21-00187-JMM          Doc 15    Filed 05/22/21 Entered 05/22/21 17:29:40              Desc Main
                                    Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE
                I hereby certify that on this date as indicated below, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
have mailed by United States Postal Service the foregoing document to the following non-
EM/ECF Registered Participant(s) either listed below or on an attached list.

*Electronic Notification



Served by U.S. MAIL

Kirt Moellendorf Sine
Tonia Joann Sine
4061 E Arch Dr
Meridian, ID 83646


                                                       /s/ Timothy R. Kurtz
                                                       Date: May 22, 2021




TRUSTEE’S OBJECTION TO EXEMPTION - 3
